Order entered February 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00852-CV

                     PAYSON PETROLEUM, INC., ET AL., Appellants

                                                 V.

                         J. MICHAEL WHEELER, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06306

                                             ORDER
       We GRANT appellants’ February 9, 2015 unopposed motion for an extension of time to

file a reply brief. Appellants shall file a reply brief by March 25, 2015.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE